DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, 15-18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-14 of U.S. Patent No. 10,657,802 (hereinafter, “the ‘802 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features required by claims -6, 8-13, 15-18 and 20 in the instant application are recited by claims 1-14 of the ‘802 patent.
Regarding claim 1, the ‘802 patent recites a method for controlling a robot graphic user interface (“RGUI”) on a mobile device, the method comprising: determining a first distance, a first position, or both of the mobile device with respect to a first robot; determining a first communication protocol between the mobile device and the first robot; and causing, by a processor, a first RGUI to be displayed on a display of the mobile device based on the first communication protocol that is determined, wherein the first RGUI changes as one or more of the first distance, the first position, the first communication protocol of the mobile device changes (column 10, lines 16-31).
Regarding claim 2, the ‘802 patent recites the method of claim 1, further comprising: determining a second distance, a second position, or both of the mobile device with respect to a second robot; determining a second communication protocol between the mobile device and the second robot; and causing, by a processor, a second RGUI to be displayed on the display of the mobile device based on the second communication protocol that is determined (column 10, lines 32-40).
Regarding claim 3, the ‘802 patent recites the method of claim 1, wherein the first distance, the first position, or both is determined based on one or more wireless protocols (column 10, lines 41-43).
Regarding claim 4, the ‘802 patent recites the method of claim 3, wherein the one or more wireless protocols comprise one or more of: WiFi, Bluetooth, RFID, cellular, ANT+, IrDA, ZigBee, Z-Wave, NFC (column 10, lines 44-46).
Regarding claim 5, the ‘802 patent recites the method of claim 1, wherein the determining comprises: assigning different first RGUI for the mobile device based on a waypoint on a user, the first robot, or both; and selecting the different first RGUI based on the waypoint (column 10, lines 47-53).
Regarding claim 6, the ‘802 patent recites the method of claim 1, wherein the first RGUI changes as the distance, the position, or both of the mobile device changes (column 10, lines 29-31).
Regarding claim 8, the ‘802 patent recites a device for controlling a robot graphic user interface (“RGUI”), the device comprising: a memory containing instructions; and at least one processor, operably connected to the memory, that executes the instructions to perform operations comprising: determining a first distance, a first position, or both of the device with respect to a first robot; determining a first communication protocol between the device and the first robot; and causing, by a processor, a first RGUI to be displayed on a display of the device based on the first communication protocol that is determined, wherein the first RGUI changes as one or more of the first distance, the first position, the first communication protocol of the device changes (column 10, line 54 through column 11, line 6).
Regarding claim 9, the ‘802 patent recites the device of claim 8, wherein the at least one processor is further operable to perform the method comprising: determining a second distance, a second position, or both of the device with respect to a second robot; determining a second communication protocol between the device and the second robot; and causing, by a processor, a second RGUI to be displayed on the display of the device based on the second communication protocol that is determined (column 11, lines 7-21).
Regarding claim 10, the ‘802 patent recites the device of claim 8, wherein the first distance, the first position, or both is determined based on one or more wireless protocols (column 11, lines 22-24).
Regarding claim 11, the ‘802 patent recites the device of claim 10, wherein the one or more wireless protocols comprise one or more of: WiFi, Bluetooth, RFID, cellular, ANT+, IrDA, ZigBee, Z-Wave, NFC (column 11, lines 25-27).
Regarding claim 12, the ‘802 patent recites the device of claim 8, wherein the determining comprises: assigning different first RGUI for the device based on a waypoint on a user, the first robot, or both; and selecting the different first RGUI based on the waypoint (column 11, lines 28-36).
Regarding claim 13, the ‘802 patent recites the device of claim 8, wherein the first RGUI changes as the distance, the position, or both of the device changes (column 11, lines 4-6).
Regarding claim 15, the ‘802 patent recites a computer-readable medium comprising computer-interpretable instructions which, when executed by at least one electronic processor, cause the at least one electronic processor to perform a method for controlling a robot graphic user interface (“RGUI”) on a mobile device, the method comprising: determining a first distance, a first position, or both of the mobile device with respect to a first robot; determining a first communication protocol between the mobile device and the first robot; and causing, by a processor, a first RGUI to be displayed on a display of the mobile device based on the first communication protocol that is determined, wherein the first RGUI changes as one or more of the first distance, the first position, the first communication protocol of the mobile device changes (column 11, line 37 through column 12, line 13).
Regarding claim 16, the ‘802 patent recites the computer-readable medium of claim 15, further comprising: determining a second distance, a second position, or both of the mobile device with respect to a second robot; determining a second communication protocol between the mobile device and the second robot; and causing, by a processor, a second RGUI to be displayed on the display of the mobile device based on the second communication protocol that is determined (column 12, lines 14-25).
Regarding claim 17, the ‘802 patent recites the computer-readable medium of claim 15, wherein the first distance, the first position, or both is determined based on one or more wireless protocols (column 12, lines 26-28).
Regarding claim 18, the ‘802 patent recites the computer-readable medium of claim 17, wherein the one or more wireless protocols comprise one or more of: WiFi, Bluetooth, RFID, cellular, ANT+, IrDA, ZigBee, Z-Wave, NFC (column 12, lines 29-32).
Regarding claim 20, the ‘802 patent recites the computer-readable medium of claim 15, wherein the first RGUI changes as the distance, the position, or both of the mobile device changes (column 12, lines 11-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US 2009/0204261 A1) in view of Zielinski et al. (US 2006/0161393 A1).
Regarding claims 1, 8 and 15, Strand et al. teach a control device for controlling a robot graphic user interface (RGUI), the device comprising: a memory containing instructions; and at least one processor, operably connected to the memory and operable for:
determining a first distance, a first position, or both (via Fig. 1, element 19) of [a] mobile device (Figs. 1-2, element 17) with respect to a first robot (Fig. 1, element 3; paragraph 0033, 0036); determining a first communication (Fig. 3, step 45) between the mobile device and the first robot (paragraph 0016, 0035, 0048, 0055); and causing, by a processor, a first RGUI to be displayed (presenting status information concerning the manipulator and tool) on a display (Fig. 2, element 31) of the mobile device based on the first communication that is determined (paragraphs 0032, 0034, 0041, 0043), wherein the first RGUI changes as one or more of the first distance, the first position, the first communication protocol of the mobile device changes (paragraphs 0010, 0014-0016, 0018, 0036 and 0043). While Strand et al. teach establishing a first communication between the mobile device and the first robot (paragraph 0016, 0035, 0048, 0055), Strand et al. is silent regarding the “protocol” used to establish the communication. 
Zielinski et al. teach field maintenance tool (Figs. 1-6, element 22 and 200) using a dual protocol technique for connecting to remote field devices (Figs. 1 and 6, element 20; paragraphs 0021-0023, 0026, 0033-0039). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well known dual protocol technique taught by Zielinski et al. to the prior art control device taught by Strand et al. That is, it would have been obvious to configure the control device to determine the first communication between the mobile device and the first robot using a first protocol by applying the well-known technique taught by Zielinski et al. Application of the well-known technique to the prior art control device taught by Strand et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: determining a first communication protocol between the mobile device and the first robot and causing, by a processor, the first RGUI to be displayed on a display of the mobile device based on the first communication protocol that was determined.
Regarding claims 2, 9 and 16, Strand et al. and Zielinski et al. teach the combination as applied to claims 1, 8 and 15 above, further comprising: determining a second distance, a second position, or both of the mobile device with respect to a second robot (Strand et al., Figs. 1-2, element 5 or 7; paragraph 0036); determining a second communication protocol between the mobile device and the second robot (Strand et al., Figs., 1-2, element 5 or 7, paragraph 0036 and Zielinski et al. teaching the dual protocol technique, paragraph 0021-0023, 0026 and 0033-0039); and causing, by a processor, a second RGUI to be displayed on the display of the mobile device based on the second communication protocol that is determined (Strand et al., paragraph 0032, 0034, 0036-0037, 0041, 0043).
Regarding claims 3, 10, and 17, Strand et al. and Zielinski et al. teach the combination as applied to claims 1, 8 and 15, wherein the first distance, the first position, or both is determined based on one or more wireless protocols (Strand et al. paragraph 0051).
Regarding claims 4, 11 and 18, Strand et al. and Zielinski et al. teach the combination as applied to claims 3, 10 and 17, wherein the one or more wireless protocols comprise one or more of: WiFi, Bluetooth, RFID, cellular, ANT+, IrDA, ZigBee, Z-Wave, NFC (Zielinski et al., paragraph 0033).
Regarding claims 5, 12 and 19, Strand et al. and Zielinski et al. teach the combination as applied to claims 1, 8 and 15, wherein the determining comprises: assigning different first RGUI for the mobile device based on a waypoint on a user, the first robot, or both; and selecting the different first RGUI based on the waypoint (Strand et al., paragraph 0051; position determining system uses GPS to determine a position/waypoint of the user).
Regarding claim 6, 13 and 20, Strand et al. and Zielinski et al. teach the combination as applied to claims 1, 8 and 15, wherein the first RGUI changes as the distance, the position, or both of the mobile device changes (Strand et al., paragraphs 0010, 0014-0016, 0018, 0036 and 0043).
Regarding claims 7 and 14, Strand et al. and Zielinski et al. teach the combination as applied to claims 1 and 8, [wherein] the first distance, the first position, or both is determined based on one or more wired protocols (Zielinski et al., Figs. 1 and 7, element 18; paragraph 0017, 0019, 0037, 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dale Moyer/Primary Examiner, Art Unit 3664